***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
              DAVID BLINN v. DESH SINDWANI
                        (AC 40985)
                        Alvord, Keller and Beach, Js.

                                    Syllabus

The plaintiff sought to recover damages from the defendant for negligence
    in connection with personal injuries sustained by the plaintiff in an
    automobile accident that occurred in 2012. The plaintiff alleged, inter
    alia, that the accident caused him to suffer mental anguish and exacer-
    bated preexisting conditions of anxiety and depression, for which he
    sought treatment in 2014 and 2015. During trial, the parties had agreed
    to enter into evidence certain treatment records of a mental health
    treatment provider from whom the plaintiff sought counseling in 2104
    and again in 2015 and 2016. The treatment records contained references
    to various incidents of the plaintiff’s prior misconduct, including a prior
    conviction of operating a motor vehicle while under the influence of
    intoxicating liquor or drugs, and a citation he had received for his alleged
    involvement in a 2014 motor vehicle accident. The trial court sustained
    the defendant’s objections to the plaintiff’s motions in limine, which
    sought to exclude all references to his prior convictions and misconduct,
    as well as the citation. After the jury returned a verdict in favor of the
    plaintiff, the trial court rendered judgment in accordance with the ver-
    dict, from which the plaintiff appealed to this court. Held:
1. The plaintiff’s claim that the evidence of his prior misconduct should
    have been precluded was unavailing; the prior misconduct evidence was
    relevant to the issue of whether the 2012 accident caused emotional
    distress for which the plaintiff claimed damages and sought treatment
    in 2014 and 2015, as it tended to show that the plaintiff’s treatment at
    the mental health service provider did not result from the 2012 accident
    but, rather, resulted from other events and stressors in his life, including
    the prior misconduct, and the trial court properly determined that the
    probative value of the evidence outweighed its prejudicial effect and
    did not abuse its discretion in sustaining the defendant’s objection to
    the plaintiff’s motion in limine with respect to the plaintiff’s prior convic-
    tions and other misconduct.
2. The trial court did not abuse its discretion by admitting evidence of the
    2014 motor vehicle citation; the citation was relevant to the damages
    element of the plaintiff’s claim because it tended to make it less probable
    that the plaintiff’s treatment with the mental health provider resulted,
    in whole or in part, from the 2012 accident, and the trial court did
    not abuse its discretion in determining that the probative value of the
    evidence outweighed its prejudicial effect, as the plaintiff testified that
    the citation was particularly stressful because of its bearing on his
    probation status and the custody of his child.
         Argued March 19—officially released September 10, 2019

                              Procedural History

   Action to recover damages for the defendant’s alleged
negligence, brought to the Superior Court in the judicial
district of Tolland, where the court, Farley, J., sustained
the defendant’s objection to the plaintiff’s motions in
limine to preclude certain evidence; thereafter, the mat-
ter was tried to a jury; judgment for the plaintiff, from
which the plaintiff appealed to this court. Affirmed.
  Blake A. Driscolli, with whom was Peter J. Brown,
for the appellant (plaintiff).
  Julie Harris, with whom, on the brief, was Yelena
Akim, for the appellee (defendant).
                           Opinion

   BEACH, J. In this personal injury action arising out
of an automobile accident, the plaintiff, David Blinn,
appeals from the judgment of the trial court rendered
following a jury verdict against the defendant, Desh
Sindwani. The plaintiff claims that the court erred by
sustaining the defendant’s objection to his motions in
limine that sought to preclude evidence of the plaintiff’s
(1) prior misconduct and (2) citation arising from a
motor vehicle accident that occurred on June 6, 2014,
which resulted in a violation of the plaintiff’s probation
stemming from a 2013 conviction for operating a motor
vehicle while under the influence of intoxicating liquor
or drugs in violation of General Statutes § 14-227a. We
affirm the judgment of the trial court.
   The following facts which the jury reasonably could
have found and procedural history are relevant on
appeal. On June 15, 2012, the plaintiff was operating
his motorcycle on Route 83 in Rockville, Connecticut.
As he traveled northbound, he approached Pease Farm
Road in Ellington on his right. The defendant was
stopped at a stop sign on Pease Farm Road waiting to
proceed onto Route 83. As the plaintiff approached the
intersection, the defendant pulled out from the stop
sign. The plaintiff struck the defendant’s driver’s side
rear door and was ejected from his motorcycle. The
plaintiff commenced this action alleging that the acci-
dent was caused by the defendant’s negligence in the
operation of his motor vehicle. The plaintiff sought, in
pertinent part, damages for mental injuries suffered as
a result of the accident. Specifically, the plaintiff alleged
that the accident caused him mental anguish and exac-
erbated preexisting conditions of anxiety and depres-
sion. The defendant filed a special defense alleging that
the plaintiff’s negligence contributed to the accident
and damages.
   The parties agreed to enter into evidence certain
treatment records from Community Health Resources
(CHR), a mental health services provider, from whom
the plaintiff sought counseling from January 7, 2014
through December 10, 2014, and again from July 9, 2015,
through October 12, 2016. These treatment records con-
tained references to various incidents of the plaintiff’s
prior misconduct, including a ten month term of incar-
ceration for felony larceny, harassment charges, and
operating a motor vehicle while under the influence,
as well as a citation for driving an unregistered vehicle.
   Claiming lack of relevance, remoteness, and high
potential for prejudice, the plaintiff filed a motion in
limine to exclude all references to his prior nonfelony
convictions, arrests, and misconduct. The plaintiff filed
a second motion in limine to exclude all references to
a citation that he received for his alleged involvement
in a motor vehicle accident that took place on June 6,
2014, which the plaintiff said could be used to suggest
that he was involved in a subsequent motor vehicle
accident and that his alleged injuries were the result
of that accident, or to suggest bad character. The plain-
tiff also argued that evidence concerning the June 6,
2014 citation was a collateral matter that would distract
the jury and unduly prejudice him.
   The defendant objected to the plaintiff’s motions in
limine, asserting that both the evidence of prior miscon-
duct and the evidence of the 2014 citation would not
be offered for any impermissible use, such as showing
bad character but, rather, to dispute the claim that the
earlier accident that was the subject of the trial was a
cause of the plaintiff’s emotional distress and a reason
he sought psychotherapy at CHR. The defendant argued
in opposition to the motion in limine that ‘‘[t]o permit
the plaintiff to proceed with a claim that the therapy
he had at CHR was due to the 2012 accident, and that
his ongoing anxiety and distress was due solely to injur-
ies he suffered in that accident, without permitting the
defendant to introduce alternative explanations for the
plaintiff’s treatment and distress, which explanations
appear in the treatment record itself, would be a mis-
carriage, as it is highly probative of the plaintiff’s dam-
age claim and is admissible for that reason.’’ (Emphasis
in original.)
  The court sustained the defendant’s objection for the
reasons stated in the objection but limited the defen-
dant’s use of the misconduct evidence to that which was
related to anxiety and depression and was contained
in the treatment records. Further, the court ordered
that the defendant was not to introduce into evidence
facts of the incidents themselves, but rather only the
proceedings that were triggered by those underlying
incidents and any effects that they may have had on
the plaintiff’s mental health.
   At trial, the plaintiff offered into evidence treatment
records regarding his sessions at CHR between January
7, 2014, and October 12, 2016. The treatment records
indicated that the plaintiff was ordered by the court,
in connection with dissolution proceedings, to attend
treatment at CHR.1 The plaintiff also submitted bills for
mental health treatment that he had received at CHR
and Manchester Memorial Hospital totaling $20,708.61.
  When asked on direct examination about his mental
health and treatment history, the plaintiff said that he
had been in counseling for anxiety and mood disorders
for most of his life. He also was asked specifically about
what had brought him to CHR. He cited issues relating
to his divorce but also testified that the accident that
was the subject of this case was an additional reason
why he continued to seek treatment.
  On cross-examination, the plaintiff testified about
various incidents of prior misconduct and their effects
on his mental health leading up to and throughout his
treatment at CHR.2 He also testified about the motor
vehicle citation issued on June 6, 2014.3 The plaintiff’s
counsel did not object to the introduction of such evi-
dence at any point during the cross-examination, nor
did he ask for curative instructions regarding limited
use of this evidence by the jury. During closing argu-
ment, the defendant’s counsel told the jury that she did
not intend to disparage the plaintiff for his past. Instead,
she highlighted the roles that the prior misconduct and
the June, 2014 citation played in the plaintiff’s seeking
and receiving treatment at CHR.4
  The jury found that the defendant was liable and that
the plaintiff was entitled to damages of $58,500. The
jury also found that the plaintiff’s negligence was 50
percent responsible for the accident, and it reduced the
total damages award to $29,250. The court accepted
the verdict and rendered judgment accordingly. This
appeal followed.
   ‘‘Our standard of review for evidentiary matters
allows the trial court great leeway in deciding the admis-
sibility of evidence. The trial court has wide discretion
in its rulings on evidence and its rulings will be reversed
only if the court has abused its discretion or an injustice
appears to have been done. . . . The exercise of such
discretion is not to be disturbed unless it has been
abused or the error is clear and involves a misconcep-
tion of the law.’’ (Internal quotation marks omitted.)
State v. Russo, 62 Conn. App. 129, 133, 773 A.2d 965
(2001). In reviewing for abuse of discretion, ‘‘the ulti-
mate issue is whether the court could reasonably con-
clude as it did.’’ DiPalma v. Wiesen, 163 Conn. 293,
299, 303 A.2d 709 (1972).
                             I
  We first address the plaintiff’s claim that evidence
of his prior misconduct should have been precluded.
Specifically relying on § 4-5 of the Connecticut Code
of Evidence, the plaintiff argues that the evidence did
not fit any of the exceptions to the general rule of
inadmissibility. The defendant responds that such evi-
dence was relevant to the plaintiff’s claim that his treat-
ment for anxiety and depression in 2014 and 2015
resulted from the 2012 accident. We agree with the
defendant.
  The Connecticut Code of Evidence provides, in rele-
vant part, that ‘‘[a]ll relevant evidence is admissible,
except as otherwise provided by the constitution of the
United States, the constitution of the state of Connecti-
cut, the Code, the General Statutes or the common law.’’
Conn. Code Evid. § 4-2. Relevant evidence is defined
as ‘‘evidence having any tendency to make the existence
of any fact that is material to the determination of the
proceeding more probable or less probable than it
would be without the evidence.’’ Conn. Code Evid.
§ 4-1.
   ‘‘Evidence of other crimes, wrongs or acts of a person
is inadmissible to prove the bad character, propensity,
or criminal tendencies of that person . . . .’’ Conn.
Code Evid. § 4-5 (a). However, subsection (c) of § 4-5
provides that such evidence is admissible ‘‘for purposes
other than those specified in subsection (a), such as to
prove intent, identity, malice, motive, common plan or
scheme, absence of mistake or accident, knowledge, a
system of criminal activity, or an element of the crime,
or to corroborate crucial prosecution testimony.’’ Conn.
Code Evid. § 4-5 (c). This court has recognized that this
code section is applicable to both criminal and civil
cases. See Senk v. Senk, 115 Conn. App. 510, 518, 973
A.2d 131 (2009).
   To determine the admissibility of prior misconduct
evidence, we use a two part test. ‘‘Under the first prong
of the test, the evidence must be relevant for a purpose
other than showing the defendant’s bad character or
criminal tendencies.’’ (Footnote omitted.) State v. Mar-
tin V., 102 Conn. App. 381, 386, 926 A.2d 49, cert. denied,
284 Conn. 911, 931 A.2d 933 (2007). Recognized pur-
poses include those enumerated in § 4-5 (c) but are not
limited to such. See id. Second, ‘‘[f]or prior misconduct
evidence to be admissible, it must not only be relevant
and material, but also more probative than prejudicial.’’
State v. Campbell, 328 Conn. 444, 522, 180 A.3d 882
(2018). ‘‘Of course, [a]ll adverse evidence is damaging
to one’s case, but it is inadmissible only if it creates
undue prejudice so that it threatens an injustice were it
to be admitted. . . . The test for determining whether
evidence is unduly prejudicial is not whether it is dam-
aging to the defendant but whether it will improperly
arouse the emotions of the [fact finder]. . . . The trial
court . . . must determine whether the adverse impact
of the challenged evidence outweighs its probative
value. . . . [B]ecause of the difficulties inherent in this
balancing process . . . every reasonable presumption
should be given in favor of the trial court’s ruling. . . .
Reversal is required only [when] an abuse of discretion
is manifest or [when] injustice appears to have been
done.’’ (Internal quotation marks omitted.) State v. Solo-
mon, 150 Conn. App. 458, 463, 91 A.3d 523, cert denied,
314 Conn. 908, 100 A.3d 401 (2014).
  In Campbell, our Supreme Court held that the listed
exceptions in section 4-5 (b)5 of the Connecticut Code
of Evidence are intended to be illustrative rather than
exhaustive. State v. Campbell, supra, 328 Conn. 519. ‘‘A
court is not precluded ‘from recognizing other appro-
priate purposes for which other crimes, wrongs or acts
evidence may be admitted, provided the evidence is not
introduced to prove a person’s bad character or criminal
tendencies . . . .’ ’’ Id., quoting Conn. Code Evid. § 4-
5 (b), commentary;6 see State v. Campbell, supra, 519
(holding that establishing means for committing crime
is appropriate alternative purpose for which prior mis-
conduct evidence may be admissible); see also State v.
Cooper, 227 Conn. 417, 424–25, 630 A.2d 1043 (1993)
(holding that prior misconduct is admissible to com-
plete story of crime on trial by placing it in context of
nearby and nearly contemporaneous events).
   The prior misconduct was relevant to the issue of
whether the accident caused emotional distress, for
which the plaintiff claimed damages. The trial court
properly admitted the misconduct evidence for the lim-
ited purpose of providing reasons for and the context
of the plaintiff’s treatment for anxiety and depression in
2014 and 2015. During his therapy sessions, the plaintiff
discussed various stressors in his life, including court
involvement, financial difficulties, his son’s needs, and
his divorce.7 The plaintiff did not mention the 2012
accident until his session on February 18, 2014. At his
session following the June 6, 2014 citation, the plaintiff
described how the incident affected him.8 He further
elaborated on the incident’s impact, particularly as it
related to his probation status, in the sessions that fol-
lowed.9 The references to the misconduct are relevant
because they tended to show that the plaintiff’s treat-
ment at CHR did not result from the accident, but rather
from other events, including the prior misconduct.
Although issues of causation and damages in civil cases
are not among the exceptions expressly listed in § 4-5
(c), we hold that the misconduct evidence in this case
was material to the plaintiff’s claim for emotional dam-
ages and was admitted for an appropriate purpose.10
   We next consider whether the trial court properly
determined that the probative value of the evidence
outweighed its prejudicial effects. The plaintiff claims
that the introduction of the evidence inappropriately
biased the jury and caused it to reduce the damages
award by 50 percent due to comparative negligence.
The defendant argues that the plaintiff put his emotional
injuries and treatment records at issue by seeking mone-
tary compensation for his treatment at CHR. We agree
with the defendant.
   Our Supreme Court has noted that ‘‘[t]he party who
initiates discussion on the issue is said to have opened
the door to rebuttal by the opposing party. . . . The
purpose of allowing the introduction of such evidence
is not to give the opposing party a license to introduce
unreliable or irrelevant evidence but to allow the oppos-
ing party to put the initial offer of evidence into its
proper context.’’ (Citation omitted; internal quotation
marks omitted.) Somers v. LeVasseur, 230 Conn. 560,
565, 645 A.2d 993 (1994). Here, the evidence that the
plaintiff sought to preclude provided necessary context
for his claim that he required treatment for anxiety and
depression in 2014 and 2015 as a result of the 2012
accident by highlighting the extent to which there were
other stressors in his life that likely contributed to his
need for treatment at CHR. As reported in the treatment
records, the plaintiff’s general discussion of his court
involvement as an ongoing stressor was not specific; it
was unclear what court proceedings he was referring
to. The evidence elicited in cross-examination regarding
the plaintiff’s prior misconduct was highly probative
because it developed the specific nature of the court
involvement to which the plaintiff was referring.
Because the plaintiff introduced the contents of the
treatment records and claimed that his mental health
treatment was a result of the accident, he ‘‘opened the
door’’ to admitting the evidence. He was not unfairly
prejudiced by the contents of the medical records that
were related to his treatment at CHR.
   In support of his claim that the evidence was more
prejudicial than probative, the plaintiff contends that
the defendant had other evidence available to dispute
that the treatment resulted from the accident. Specifi-
cally, he claims that the therapy records as a whole
sufficiently demonstrated that he ‘‘discussed stressors
in his life beyond his injuries from the accident, includ-
ing his background, family and financial issues, without
exposing the highly prejudicial facts concerning his con-
victions for harassment of his ex-wife, [operating a
motor vehicle while under the influence], [v]iolation of
[p]robation, and a thirty-day incarceration, as well as
arrests that did not even lead to a conviction.’’ He fur-
ther argued that the prejudicial effect of a criminal
record far outweighed any disadvantage that the defen-
dant may have endured ‘‘if the jury was not made aware
that [the plaintiff] had been ordered to attend therapy
in connection with court proceedings and that during
part of those therapy sessions he discussed stressors
he was experiencing from those criminal charges.’’ We
disagree. Although the plaintiff did testify about other
noncriminal stressors in his life, it would have been
reasonable for the jury to find that the arrests and
convictions were significantly disruptive in his life and
thus were responsible, at least in part, for his treatment
at CHR.
   Ultimately, the jury found partly in favor of the plain-
tiff on liability and awarded monetary damages to com-
pensate him for the injuries he suffered. The plaintiff’s
claim that he was compensated unfairly because of the
introduction of evidence of misconduct is misplaced.
The jury reduced its award because it found the plain-
tiff’s negligence was a cause of his damages. ‘‘Upon
issues regarding which, on the evidence, there is room
for reasonable difference of opinion among fairminded
men, the conclusion of a jury, if one at which honest
men acting fairly and intelligently might arrive reason-
ably, must stand, even though the opinion of the trial
court and this court be that a different result should
have been reached.’’ (Internal quotation marks omit-
ted.) Trzcinski v. Richey, 190 Conn. 285, 298–99, 460
A.2d 1269 (1983). The issue of liability was contested;
there was conflicting evidence, and the jury reasonably
could have concluded on the evidence that the plaintiff’s
negligence was partly responsible for the damages.11
We conclude that the court did not abuse its discretion
in concluding that the introduction of the plaintiff’s
prior arrests and convictions was not so unduly prejudi-
cial as to outweigh their probative value or in sustaining
the defendant’s objection to the plaintiff’s motion in
limine with respect to the plaintiff’s prior convictions
and other misconduct.12
                             II
   The plaintiff also claims that the court erred in failing
to preclude evidence of a motor vehicle citation dated
June 6, 2014, which resulted in a violation of the plain-
tiff’s probation stemming from a 2013 conviction for
operating a motor vehicle while under the influence.
Alternatively, the plaintiff argues that even if evidence
of the June 6, 2014 citation were properly admissible,
the defendant’s inquiry into the matter exceeded the
scope prescribed by the trial court. For the purpose
of our analysis of admissibility, we see no material
differences between evidence of the citation and evi-
dence of the prior arrests and convictions discussed in
Part I of this opinion. Both categories of evidence were
used to show other stressors in the plaintiff’s life. The
June 6, 2014 citation was relevant to the damages ele-
ment of the plaintiff’s claim, because it tended to make
it less probable that the plaintiff’s treatment at CHR
resulted, in whole or in part, from the 2012 accident.
The plaintiff himself testified that the citation was par-
ticularly stressful because of its bearing on his proba-
tion status and the custody of his child. Accordingly,
we conclude that the court did not abuse its discretion
in determining that the probative value of the evidence
outweighed its prejudicial effects.
   The plaintiff argues that the inquiry by the defendant’s
counsel into specific details associated with the June
6, 2014 accident exceeded the scope prescribed by the
trial court. We disagree. The plaintiff’s counsel failed
to make any objections during the line of questioning.
‘‘Appellate review of evidentiary rulings is ordinarily
limited to the specific legal issue raised by the objection
of trial counsel. . . . By failing to object . . . the
defendant failed to preserve this claim.’’ (Internal quota-
tion marks omitted.) State v. Patterson, 170 Conn. App.
768, 786, 156 A.3d 66, cert. denied, 325 Conn. 910, 158
A.3d 320 (2017). The issue was raised for the first time
in the plaintiff’s appellate brief, and we are not bound
to consider it. Practice Book § 50-5; White v. Mazda
Motor of America, Inc., 313 Conn. 610, 619, 99 A.3d
1079 (2014). The plaintiff’s counsel additionally did not
request curative instructions. The plaintiff contended
that ‘‘no curative instruction would have prevented the
jury from having yet another reason to possess a nega-
tive bias towards the Plaintiff.’’ Yet, in supporting his
argument that the trial court’s error was harmful, the
plaintiff highlighted the fact that ‘‘the court took no
corrective measures, such as curative instructions, to
mitigate the effect of the evidentiary impropriety.’’ The
plaintiff cannot simultaneously argue that the curative
instructions would have been ineffective, yet contend
that the trial court’s failure to provide such instructions
contributed to harmful error. We are unconvinced by
the plaintiff’s inconsistent argument. See Modaffari v.
Greenwich Hospital, 157 Conn. App. 777, 787–88, 117
A.3d 508 (holding that plaintiff’s repeated requests for
additional curative instructions and later contention
that she would have suffered further prejudice had
court given jury additional curative instructions was
inconsistent), cert. denied, 319 Conn. 904, 122 A.3d 1279
(2015). We hold that the trial court did not abuse its
discretion by admitting evidence of the June 6, 2014
citation.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The medical record included the following: ‘‘[The plaintiff] came in today
per the orders of the court. He . . . currently reports that he is only here
to do what he needs to for the courts. . . . He does report that he has been
‘on edge and stressed’ with all of the court proceedings but other than that
he reported no mental illness.’’
   2
     The following colloquy occurred between the defendant’s counsel and
the plaintiff:
   ‘‘Q. Did you say—which is what the record says, which is in evidence,
David [the plaintiff] reported that 2013 was a hard year for him as he was
going through ugly divorce, dealing with family court, juvenile court, and
criminal court.
   ‘‘A. Okay. That’s accurate.
   ‘‘Q. You were referred to CHR for services in 2015 by your probation
officer. Correct?
   ‘‘A. Yes, that was—yes.
   ‘‘Q. You had been on probation for charges which included harassment.
That was the dispute with Audra.
   ‘‘A. Yes.
   ‘‘Q. Which was first pressed in 2012, and a DUI [operating a motor vehicle
while under the influence], which occurred in September, 2013. Correct?
   ‘‘A. I—yes, I was charged with a DUI.
   ‘‘Q. Okay. That was September 8, 2013?
   ‘‘A. Sounds correct.
   ‘‘Q. And as a result of both of those charges, that is the DUI and the
harassment charge, you pled guilty to a sentence which resulted in you
being placed on probation.
   ‘‘A. Yes, I pled guilty because given my circumstances and dispute over
custody, I was kind of forced to make a pleading in that manner.
   ‘‘Q. Was that a stressful event in your life?
   ‘‘A. It was.
                                      ***
   ‘‘Q: Okay. And in fact, the reason that you went to Community Health
Resources in 2014 was because it was ordered as part of a custody evalua-
tion. Correct?
   ‘‘A. That’s correct.
   ‘‘Q. And in fact, separately, the court encouraged you to attend therapy
for relapse present—prevention due to the DUI.
   ‘‘A. It’s possible, yes.
   ‘‘Q. Okay. So you, you didn’t go to therapy with Community Health
Resources because of problems you were having from this 2012 motorcycle
accident. You were ordered there by the court.
   ‘‘A. I did not seek the treatment for that, no.’’
   3
     The following colloquy occurred between the defendant’s counsel and
the plaintiff:
   ‘‘Q. Stay with me. June, 2014, early morning, the police arrest you and
charge you with being responsible for a car leaving the road and hitting the
tree and charge you with driving an unregistered motor vehicle. Correct?
   ‘‘A. They gave me a ticket, but yes.
   ‘‘Q. Okay. And this was very stressful to you. Wasn’t it?
   ‘‘A. It was stressful considering—
   ‘‘Q. Yeah.
   ‘‘A. —it had nothing to do with me.
   ‘‘Q. Well—
   ‘‘A. Well, not nothing, but I wasn’t driving the vehicle.
   ‘‘Q. Not only that, but you were on probation at the time.
   ‘‘A. Yes.
   ‘‘Q. And you knew that you potentially faced some jeopardy of going
to jail—
   ‘‘A. That would be correct.
   ‘‘Q. —for violating the terms of your probation. Correct?
   ‘‘A. Yes.
   ‘‘Q. In fact, you told your health care provider at the Community Health
Resources, your therapist, that you were concerned with this latest charge,
that you’d have to go to jail and lose custody of your son and you had been
told in fact a warrant was going to be issued for your arrest on those charges.
   ‘‘A. Yes.’’
   4
     The defendant’s counsel, in closing argument, stated: ‘‘What he’s not
entitled to do is blame personal turmoil, which happened after 2012, on
[the defendant]. What you have here is a claim that court-ordered psychother-
apy to the tune of $4000 in 2014. The record, which is in evidence, Exhibit
17, indicates right there, it’s in evidence, ladies and gentlemen, that [the
plaintiff] was there ordered by the court. He had a DUI. He was charged
with a restraining order violation, and he was in the midst of a custody
dispute. And the court said we want you to get therapy. That’s all well and
good and I wouldn’t be talking to you about it, except he’s monetizing this
event and claiming it’s all due to this intersection collision in 201[2]. That’s
why we’re talking about it. You can read the records, because they’re in
evidence. David reported that 2012 was a hard year for him as he was going
through ugly divorce, dealing with family court, juvenile court, and criminal
court. I bet. I bet it was. But it’s not the fault of this intersection collision,
and that’s what I mean by a tell.’’
   5
     The Connecticut Code of Evidence was amended in 2011, and subsection
(b) of § 4-5 was redesignated as subsection (c).
   6
     See footnote 5 of this opinion.
   7
     The records provide: ‘‘[The plaintiff] reported that 2013 was a hard year
for him as he was going through [an] ugly divorce, dealing with family court,
[j]uvenile court and criminal court.’’
   8
     The records provide: ‘‘[The plaintiff] reported not doing well due to a
motor vehicle incident that occurred on 6/6/14 which he is being charged
with driving an unregistered car. . . . [The plaintiff] claims he is afraid to
lose custody of son if he goes to jail.’’
   9
     For example, ‘‘[the plaintiff] reported has not been doing well due to
violating probation and possibly having to get a lawyer. [The plaintiff] claims
there is a chance he can go to jail but he is hopeful he doesn’t. . . . [The
plaintiff] reported he is feeling very sad about situation and is fearful that
son will be taken away.’’
   10
      We note that on its face, § 4-5 (a) prohibits the introduction of miscon-
duct evidence ‘‘to prove . . . bad character, propensity, or criminal tenden-
cies . . . .’’ Conn. Code Evid. § 4-5 (a). The evidence in this case was not
admitted for any of the proscribed purposes.
   11
      Particularly contested was the speed at which the plaintiff was traveling
just before the accident occurred. The defendant contended that the plaintiff
was speeding above the forty miles per hour speed limit, which had contrib-
uted to the accident. The following colloquy occurred between the defen-
dant’s counsel and his reconstruction expert:
   ‘‘Q: So if you had a motorcycle traveling at the speed of forty miles an
hour that was confronted by a vehicle pulling out of the Pease Farm Road
intersection just as it crested that hill, fair to say with all reasonable accident
reconstruction certainty, the bike should’ve been able to stop.
   ‘‘A: Correct.
   ‘‘Q: No collision?
   ‘‘A: No collision.
   ‘‘Q: All right. Same, same situation. Assume hypothetically, the bike crests
the hill at a speed of fifty-five miles per hour, how much distance will the
bike need to cover to come to a stop?
  ‘‘A: 252 feet .03.
  ‘‘Q: So if the bike is traveling at fifty-five miles per hour, is there going
to be a collision?
  ‘‘A: Yes.’’
  12
     In light of our conclusion that the evidence was properly admitted, we
need not consider the defendant’s argument that the rulings were harmless.